In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1147V
                                      Filed: August 6, 2015
                                           Unpublished

****************************
THALIA MONSHA STALLWORTH                *
LEWIS, as personal administrator of the *
Estate of ALTON JEROME LEWIS,           *
deceased,                               *
                                        *
                   Petitioner,          *      Joint Stipulation on Damages;
                                        *      Influenza (“Flu”) Vaccine; Guillain-
                                        *      Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                     *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                   Respondent.          *
                                        *
****************************
Milton Clay Ragsdale, IV, Birmingham, AL, for petitioner.
Gordon Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Vowell, Chief Special Master:

        On November 25, 2014, Thalia Monsha Stallworth Lewis, as the personal
administrator of the Estate of Alton Jerome Lewis [“Mr. Lewis”], deceased, filed a
petition for compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that as
the result of an influenza [“flu”] vaccination on September 4, 2013, Mr. Lewis suffered
Guillain-Barre Syndrome [“GBS”] and death. Petition at 1; Stipulation, filed August 5,
2015, ¶¶ 2, 4. Petitioner further alleges that she has filed no other action on behalf of
Mr. Lewis, and has received no prior award or settlement on behalf of Mr. Lewis for his


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
injury and death. Petition, ¶ 10; Stipulation, ¶5. “Respondent denies that the flu vaccine
caused Mr. Lewis’ alleged GBS, any other injury, or death.” Stipulation, ¶ 6.

       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
August 5, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

        Respondent agrees to pay petitioner as follows:

    a. A lump sum of $ 1,184.00, representing reimbursement for past medical
       expenses that remain due, in the form of a check payable jointly to petitioner and

        University of Alabama Hospital
        Patient Financial Services
        Attn: Thomas Elmes
        619 S. 19th Street, POB 308
        Birmingham, AL 35249-6510

        Petitioner agrees to endorse this check to the Hospital; and

    b. A lump sum of $275,000.00 in the form of a check payable to petitioner as the
       legal representative of the Estate of Alton Jerome Lewis.


This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                     2